ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-098, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, DEBBIE ANN CARLITZ, formerly of NORTH BRUNSWICK, who was admitted to the bar of this State in 1987, should be censured based on discipline imposed in Pennsylvania that in New Jersey constitutes violations of RPC 1.4(c) (failure to explain a matter to the extent necessary to permit the client to make informed decisions regarding the representation), RPC 1.15(a) (failure to safeguard client funds), RPC 5.3(a) (failure to supervise a nonlawyer), RPC 5.3(b) (a lawyer having direct supervisory authority over a nonlawyer shall make reasonable efforts to ensure that the nonlawyer’s conduct is compatible with the professional obligations of the lawyer), RPC 5.5(a) (practicing law while ineligible to do so), RPC 7.1(a) (making a false communication about the lawyer or the lawyer’s services), RPC 7.5(a) (using a firm name, letterhead or other professional designation that violates RPC 7.1), RPC 8.4(a) (violating the RPCs), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that DEBBIE ANN CARLITZ is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *3expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further
ORDERED that the administrative costs and expenses respondent paid to the Disciplinary Oversight Committee on the Order of this Court filed February 11, 2009 in DRB 08-250 (D-60-08), which was vacated by Order of this Court filed this date, shall be credited to the costs and expenses to be assessed in DRB 13-098 (D-35-13; 073640).